                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Christopher Foster,

              Petitioner,
                                                        Case No. 1:15-cv-713
        v.
                                                        Judge Michael R. Barrett

Warden, Toledo Correctional Institution,

              Respondent.

                                           ORDER

        This matter is before the Court on the Magistrate Judge’s April 1, 2019 Report

and Recommendation (“R&R”) (Doc. 129) and the Magistrate Judge’s August 19, 2019

R&R (Doc. 141).

        The parties were given proper notice under Rule 72(b) of the Federal Rules of

Civil Procedure, including notice that the parties would waive further appeal if they failed

to file objections to the R&R in a timely manner. See United States v. Walters, 638 F.2d

947, 949-950 (6th Cir. 1981). Petitioner filed timely objections to the R&R. (Doc. 130,

142).

        This Court shall consider objections to a magistrate judge's order on a

nondispositive matter and “shall modify or set aside any portion of the magistrate

judge's order found to be clearly erroneous or contrary to law.” Fed.R.Civ.P. 72(a).

When objections to a magistrate judge’s report and recommendation are received on a

dispositive matter, the assigned district judge “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3).    After review, the district judge “may accept, reject, or modify the
recommended decision; receive further evidence; or return the matter to the magistrate

judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1).

       Petitioner brings this habeas corpus action pursuant to 28 U.S.C. § 2254.

Petitioner’s arguments center primarily on Petitioner’s claim that his sentence is

unconstitutional because the state court entered an order nunc pro tunc which altered

his sentence. On July 24, 2017, this Court adopted the Magistrate Judge’s R&Rs and

dismissed Petitioner’s case with prejudice. (Doc. 81). This Court ruled that Petitioner’s

claim is an alleged violation of state law which does not rise to the level of a

constitutional violation. Accord Floyd v. Alexander, 148 F.3d 615, 619 (6th Cir. 1998)

(“while the trial court may have violated Ohio Criminal Rule 43 in entering the nunc pro

tunc order changing Floyd's sentence from concurrent to consecutive sentences in his

absence, this error does not rise to a ‘fundamental miscarriage of justice’ or constitute a

violation of procedural due process of law. Floyd has alleged a violation of a state law

that is not cognizable in a federal habeas corpus proceeding.”).         While Petitioner

appealed this Court’s ruling, the Sixth Circuit dismissed the appeal for want of

prosecution. (Doc. 92).

       In his April 1, 2019 R&R, the Magistrate Judge recommends denying Petitioner’s

New Retroactive Motion to Alter.      (Doc. 129).   The Magistrate Judge explains that

Petitioner’s motion to alter this Court’s July 24, 2017 judgment is untimely under Federal

Rule of Civil Procedure 59(e).      In his objections, Petitioner does not address the

timeliness of his motion, but instead discusses the merits of his claim and suggests that

his motion should be considered pursuant to Federal Rule of Civil Procedure 60(b)(2)

and (c).   While Rule 60(b) allows a habeas petitioner to move a district court to




                                            2
reconsider a judgment or order “under a limited set of circumstances,” any such motion

must be filed within AEDPA’s one-year statute of limitations. Hill v. Mitchell, 842 F.3d

910, 921 (6th Cir. 2016) (quoting Gonzalez v. Crosby, 545 U.S. 524, 528, 125 S.Ct.

2641, 162 L.Ed.2d 480 (2005)). Petitioner filed his motion on March 29, 2019, which is

well beyond the expiration of the one-year time period, and therefore any motion

Petitioner would file pursuant to Rule 60(b)(2) would also be untimely.

      In his August 19, 2019 R&R, the Magistrate Judge recommends denying

Petitioner’s Motion for Affirmative Action. (Doc. 141). The Magistrate Judge explains

that any relief that Petitioner would seek from judgment has already been denied, or his

request is untimely. In his objections, Petitioner seeks adjudication of his sentencing

claims which he states have already been granted by the Sixth Circuit. (See Doc. 142,

PAGEID# 2086).

      Contrary to Petitioner’s arguments, Petitioner is not entitled to be released from

state custody. On May 1, 2019, the Sixth Circuit considered whether Petitioner should

be permitted to file a second or successive petition pursuant to 28 U.S.C. § 2244. (Doc.

132). In its order denying authorization, the Sixth Circuit granted Petitioner leave to

amend his proposed sentencing claims. In other words, even though the Sixth Circuit

considered Petitioner’s amended sentencing claims on appeal, the Sixth Circuit did not

find that authorization to file a second or successive § 2254 petition was warranted.

Without authorization to consider Petitioner’s second or successive § 2254 petition, this

Court lacks jurisdiction. See Burton v. Stewart, 549 U.S. 147, 157, 127 S. Ct. 793, 799,

166 L. Ed. 2d 628 (2007).




                                            3
     Based on the foregoing, the Magistrate Judge’s April 1, 2019 R&R (Doc. 129)

and August 19, 2019 R&R (Doc. 141) are ADOPTED.             Accordingly, it is hereby

ORDERED that:

  1. Petitioner’s New Retroactive Motion to Alter Doc. 128) is DENIED;

  2. Petitioner’s Motion for Affirmative Action (Doc. 140) is DENIED; and

  3. This matter remains CLOSED and TERMINATED from the active docket of this
     Court.

  IT IS SO ORDERED.
                                                 /s/ Michael R. Barrett
                                             JUDGE MICHAEL R. BARRETT




                                         4
